Citation Nr: 9907494	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  97-33 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the September 11, 1989, rating decision involved 
clear and unmistakable error (CUE) as to the effective date 
assigned for an award of a 100 percent disability rating for 
schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to August 
1974, and from March 1973 to March 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In January 1999 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

The Board notes that the veteran's personal hearing testimony 
can be construed as raising CUE claims for rating decisions 
dated in 1984 and 1985.  As specific errors in these rating 
decisions were not addressed in the June 1997 decision 
presently on appeal, these matters are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The April 1987 rating decision sustaining the 30 percent 
rating for a dysthymic disorder is final.

3.  There was a reasonable basis for the September 11, 1989, 
rating decision which assigned an effective date of July 7, 
1987 for an award of a 100 percent disability rating for 
schizoaffective disorder.  


CONCLUSION OF LAW

The September 11, 1989, rating decision was not clearly and 
unmistakably erroneous and an effective date earlier than 
July 7, 1987 for an award of a 100 percent disability rating 
for schizoaffective disorder is not warranted.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991); 38 C.F.R. §§ 3.105, 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In April 1984 the RO granted service connection for dysthymic 
disorder, and assigned a 30 percent disability rating 
effective from March 11, 1983.  The veteran was notified of 
the decision by correspondence dated April 16, 1984, 
including notice of the right to appeal the decision within 
one year.  

In April 1985, based upon an April 1985 VA examination 
report, the RO confirmed and continued the 30 percent 
disability rating for dysthymic disorder.  The veteran was 
notified by correspondence dated May 2, 1985.

In August 1985 the veteran's representative requested VA 
outpatient treatment records be obtained in support of a 
claim.  It was noted that the veteran believed he was 
prevented from obtaining and retaining substantial gainful 
employment as a result of high doses of medication taken for 
his service-connected disorder.

Subsequently, in August 1985 the RO confirmed and continued 
the 30 percent disability rating for dysthymic disorder.  The 
veteran was notified by correspondence dated September 9, 
1985.

In April 1986 the RO confirmed and continued the 30 percent 
disability rating for dysthymic disorder.  The veteran was 
notified by correspondence dated April 14, 1986.

On March 26, 1987, the veteran's representative requested 
that the veteran be scheduled for an appointment to review 
his service medical records.  It was noted that the veteran 
was pursuing a claim against the service department.

VA outpatient treatment records dated from November 1985 to 
March 1987 were received by the RO on April 8, 1987.  The 
records include an August 8, 1986, progress note which 
reported the veteran was dissatisfied with his treatment at a 
county mental health center.  The examiner noted the veteran 
was cooperative and quiet.  The diagnosis was atypical 
depression.  A September 2, 1986, progress note reported the 
veteran was cooperative, but appeared tense and somewhat 
preoccupied.  

On December 2, 1986, the veteran reported he continued to 
take medication, but that he continued to get more depressed 
at times with decreased energy and that he had lost weight 
over the past year.  The examiner noted the veteran was 
cooperative and showed restricted affect.  The diagnosis was 
dysthymic disorder.

In April 1987 the RO confirmed and continued the 30 percent 
disability rating for dysthymic disorder.  The veteran was 
notified by correspondence dated May 5, 1987.

On July 7, 1987, the RO received correspondence from the 
veteran's service representative which requested an increased 
rating and consideration of an application for 
unemployability due to the service-connected disability.  
Attachments to the correspondence including a June 30, 1987, 
medical opinion and the veteran's completed application for 
increased compensation based upon unemployability.

The June 30, 1987, medical opinion noted that the veteran had 
been initially seen on April 3, 1987, with follow-up 
examinations in April, May and June.  The physician stated 
that the veteran's current diagnosis was post-traumatic 
stress disorder, which substantially impaired his ability to 
establish and maintain effective relationships with people 
and his ability to maintain an economic adjustment.  It was 
recommended that the veteran's disability rating be increased 
to 50 percent for a substantial impairment.

In May 1988 the RO received records, including medical 
records associated with the veteran's claim for Department of 
Health and Human Services, Social Security Administration 
(SSA) disability benefits.  A June 1983 SSA determination 
found the veteran's paranoid schizophrenia disorder became 
disabling on March 23, 1983.  The records included a June 
1983 vocational specialist's opinion that the veteran was 
unable to return to past relevant work and could not perform 
the mental demands of unskilled work.

Additional VA examination reports and outpatient and 
inpatient treatment records dated after July 7, 1987, reflect 
evaluation and treatment for the veteran's service connected 
disability without opinion as to a date of increase in 
severity prior to July 7, 1987.

An August 1989 VA examination included a diagnosis of 
schizoaffective disorder, also diagnosed as dysthymic 
disorder with psychotic symptoms.  The examiner noted that 
the present diagnosis represented a continuation and 
maturation of the veteran's service-connected dysthymic 
disorder.

In September 1989 the RO granted a 100 percent disability 
rating for schizoaffective disorder.  An effective date from 
July 7, 1987, was assigned.

In correspondence dated in December 1996 the veteran claimed, 
in essence, that the assignment of an effective date from 
July 7, 1987, for the 100 percent disability rating for 
schizoaffective disorder involved CUE.  He argued that the 
effective date of the 100 percent rating should be from the 
date of his original claim in 1983.

At a personal hearing, the veteran's representative argued 
that the veteran continuously submitted evidence within one 
year of previous RO denials, and that the claim had been kept 
open until the 100 percent rating was received.  Transcript, 
p. 1 (December 1997).  The veteran testified that he was 
heavily medicated at the time he was submitting evidence in 
support of his claim, but that he believed the evidence was 
submitted in reference to the 1984 decision.  Tr., p. 3.  He 
stated that he had not really been employed since his 
discharge from service, although he had attempted to work.  
Tr., p. 6.  

At his personal hearing before the undersigned Board Member, 
the veteran testified that he was not employed in 1981 or 
1983 and that he had not been able to complete a work study 
program.  Board Hearing, p. 4 (January 1999).  He stated that 
a June 1983 vocational rehabilitation report stated that he 
was unable to return to past relevant work, and that an 1983 
SSA determination found he was incompetent as a result of 
paranoid schizophrenia.  B.H., pp. 6-7.  The veteran's 
representative argued that the veteran's entire vocational 
rehabilitation file should be obtained for the record.  B.H., 
p. 7.  

The veteran also testified that he believed his disability 
was the same in 1987 as it had been in 1981 and 1983.  B.H., 
p. 9.  The veteran's representative argued that the rating 
decisions which continued the 30 percent disability rating 
were based upon incomplete evidence, and that the 100 percent 
rating would have been granted earlier if VA had obtained the 
veteran's SSA and vocational rehabilitation records.  B.H., 
p. 17.

Analysis

Generally, the effective date of an evaluation and award of 
compensation for an increased rating claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.400 (1998).  An earlier effective date may be 
assigned when it is factually ascertainable that an increase 
in disability occurred and the claim for increase was 
received within 1 year from that date.  38 C.F.R. 
§ 3.400(o)(2).

Notice of disagreement with a determination by the RO must be 
filed within one year from the date that that agency mails 
notice of the determination, otherwise the determination is 
final.  38 C.F.R. § 20.302 (1998).  Previous determinations 
which are final and binding will be accepted as correct in 
the absence of CUE.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  38 C.F.R. 
§ 3.105(a) (1998).  

A determination by the RO is final when the claimant is 
properly notified unless an appeal is perfected.  38 U.S.C.A. 
§ 4005 (West 1982); 38 C.F.R. § 19.192 (1983); (currently 
38 U.S.C.A. § 7105(c) (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.104, 20.1103 (1998)).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has reviewed and upheld the standards 
regarding the issue of finality.  Reyes v. Brown, 7 Vet. App. 
113 (1994).

The Ratings Schedule provided a noncompensable rating for 
psychoneurosis when there were neurotic symptoms which might 
somewhat adversely affect relationships with others, but 
which did not cause impairment of working ability and a 10 
percent disability rating when there is evidence of emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A 30 percent rating 
required evidence of definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people. Psychoneurotic symptoms must result in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  The Ratings Schedule provided a 50 percent 
disability rating when there was evidence of considerable 
impairment of social and industrial adaptability; 70 percent 
required evidence of severely impaired ability to establish 
and maintain effective or favorable relationships with 
people; and 100 percent required evidence of total isolation, 
totally incapacitating psychoneurotic symptoms and a 
demonstrable inability to obtain or retain employment.  See 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1989).

In Hood v. Brown, 4 Vet.App. 301 (1993), the United States 
Court of Veterans Appeals stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas the 
other terms were "quantitative" in character, and it invited 
the Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991 & Supp. 1998).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that "has more than moderate but less than rather large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The Board is bound by 
this interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 1991 & Supp. 1998).

The Court has held that CUE is a very specific and rare kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  The Court established a three-
part test to determine whether CUE is present in a prior 
determination; (1) either the correct facts, as they were 
known at the time, were not fully adjudicated (i.e., more 
than a simple disagreement as to how the facts were weighed 
or evaluated), or statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and, (3) a determination that there was CUE 
must be based on the record and the law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet.App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet.App. 310, 313-14 (1992) en banc).  A finding of CUE 
requires that error, otherwise prejudicial, must appear 
undebatable.  Akins v. Derwinski, 1 Vet.App. 228, 231 (1991).

In this case, the Board finds that the April 1984, April 
1985, August 1985, April 1986, and April 1987 rating 
decisions are final.  The Board notes that the August 1985 
rating decision also addressed the veteran's contentions as 
to occupational impairment.  The record reflects that the 
veteran was adequately notified of these determinations, but 
does not indicate that he submitted correspondence which can 
be reasonably construed as a timely notice of disagreement.  
See 38 C.F.R.§  20.302.

Although the veteran's representative argued that previous 
rating decisions involved CUE because VA did not obtain the 
veteran's SSA and vocational rehabilitation records, the 
Court has held that that VA is not deemed to have 
constructive notice of SSA records, that SSA decisions are 
not controlling for VA determinations and that the 
constructive notice rule did not apply to decisions prior to 
its formulation in 1992.  See Damrel, 6 Vet.App. at 246 
(citing Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 
(1992), and Bell v. Derwinski, 2 Vet. App. 611, 613 (1992)).

The record reflects that the RO received the veteran's claim 
for an increased rating or total rating based upon 
unemployability on July 7, 1987.  Subsequently, the RO 
granted a 100 percent disability rating effective from July 
7, 1987.  

The Board notes relevant law extant at the time of the 
September 1989 rating decision provided that an effective 
date earlier that the date of receipt of the claim may be 
assigned when it is factually ascertainable that an increase 
in disability occurred and the claim for increase was 
received within 1 year from that date.  See 38 C.F.R. 
§ 3.400(o)(2).  However, the Board does not find that the 
psychiatric disability clearly and unmistakably increased in 
severity prior to July 7, 1989.  

The Board also notes that the relationship between the 
veteran's service-connected dysthymic disorder and diagnoses 
of paranoid schizophrenia included in the medical evidence 
associated with the veteran's SSA claim was provided in an 
August 1989 VA medical opinion.  However, the SSA records 
indicating an increase in disability are dated in 1983, 
approximately 4 years before the July 7, 1987, claim was 
received.  The Board notes that the SSA records were actually 
received by the RO in May 1988.

The clinical records dated in the year prior to the claim 
reflect general comments regarding treatment but do not 
provide any factual ascertainment of an increase in the 
severity of the service-connected psychiatric disability.  
The June 30, 1987 medical opinion does suggest an increase in 
psychoneurotic symptoms, but attributes the symptoms to post-
traumatic stress disorder, which was not a service-connected 
disability at the time. Therefore, the Board finds there is 
no other competent evidence dated prior to the date of 
receipt of the claim on July 7, 1987, which would allow an 
effective date earlier than July 7, 1987.  

Based upon a complete review of the record, the Board finds 
that the September 11, 1989, rating decision was not clearly 
and unmistakably erroneous and that an effective date prior 
to July 7, 1987, for a rating higher than 30 percent for 
psychiatric disability variously characterized, is not 
warranted. 


ORDER

The September 11, 1989, rating decision as to the July 7, 
1987, effective date assigned for an award of a 100 percent 
disability rating for schizoaffective disorder was not 
clearly and unmistakably erroneous.  




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 
- 3 -


- 1 -


